DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group 1, Claims 1-14, in the reply filed on September 13, 2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
					    Prior Art
US2018/0301754 to Badding et al. (“BADDING”)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in part “wherein the oxidizing agent is a binary metal oxide with the composition MO, MO2, M2O, or M2O3, where M is a metal, or a complex transition metal oxide” rendering the claim indefinite. From this claim language, it is unclear if “where M is a metal, or a complex transition metal oxide” limits the parameter M to be either a metal or a complex transition metal oxide; or instead, limits the claimed oxidizing agent to be either the claimed binary metal oxide or a complex transition metal oxide. Appropriate clarification of the claim language is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0301754 to Badding et al. 
	Regarding Claim 1, BADDING discloses a solid-state battery (abstract, ¶95, ¶141) comprising: a cathode (¶168); an anode including lithium metal (¶168); and an inorganic ceramic polycrystalline separator between the cathode and anode (abstract, ¶168, ceramic solid state electrolyte), the separator including grains of an ionically conductive bulk phase (abstract, ¶139, grains of garnet type electrolyte for example) and grain boundaries defined between the grains (abstract, ¶139, MgO at the grain boundaries), the grain boundaries including an oxidizing agent (¶139, MgO for example) and BADDING is structured and configured as claimed, including the composition of the solid electrolyte and grain boundary phase claimed, and accordingly is necessarily capable of functioning as claimed, including being configured to oxidize the lithium metal, brought into contact with the oxidizing agent via lithium metal nucleation at or dendritic growth along the grain boundaries that results from plating of the lithium metal on the anode to form an electronically insulating phase to prevent formation of electronic conduction pathways along the grain boundaries, and partially reduce, upon oxidation of the lithium metal to form an ionically conductive phase to facilitate ionic conduction along the grain boundaries.  
	Regarding Claim 2, BADDING further discloses the solid-state battery of claim 1. wherein the oxidizing agent may be MgO (¶139) which meets the claims language “is a binary metal oxide with the composition MO, MO., MO, or NIO, where M is a metal. or a complex transition metal oxide.”  
	Regarding Claim 3, BADDING further discloses the solid-state battery of claim 1, wherein the ionically conductive bulk phase may be a lithium garnet ceramic having the formula Li7-xLa3(Zr2-xMx)O12 where M may be Al, Ga, In, Si, Ge, Sn, Sb, Bi, Sc, Y, Ti, Hf, V, Nb, Ta, W, or a mixture thereof (¶42-45).
	Regarding Claim 4, BADDING further discloses the solid-state battery of claim 1, wherein the grain boundaries are pores or voids within the inorganic ceramic polycrystalline separator (¶156, pores occupied by secondary phase and accordingly are present at grain boundary).  
	Regarding Claim 5, BADDING further discloses the solid-state battery of claim 1, wherein the oxidizing agent comprises the same composition and structure claimed and accordingly is necessarily configured as claimed to alter contact with lithium metal forms a product in the grain boundaries which is electrochemically stable against further lithium redox reactions.  
	Regarding Claim 6, BADDING further discloses the solid-state battery of' claim 1, wherein the oxidizing agent comprises the same composition and structure claimed and accordingly is necessarily configured as claimed to, after contact with lithium metal, forms an ionically conductive product in the grain boundaries.  
	Regarding Claim 7, BADDING further discloses the solid-state battery of claim 1, the electronically insulating phase comprises the same composition and structure claimed and accordingly is necessarily configured as claimed and necessarily comprises the same properties, including wherein the electronically insulating phase has an electronic conductivity of less than 10-10 S/cm.  
	Regarding Claim 8, BADDING further discloses a solid-state battery comprising: a cathode; an anode including lithium metal; and an inorganic ceramic polycrystalline separator between the cathode and anode, the separator including grains of an ionically conductive bulk phase and grain boundaries defined between the grains, the grain boundaries including an electronically insulating boundary phase to prevent electron conduction along the grain boundaries, and an ionically conductive phase to facilitate ionic conduction along the grain boundaries (each as discussed above with respect to Claim 1).  
	Regarding Claim 9, BADDING further discloses the solid-state battery of claim 8, wherein the electronically insulating boundary phase is identical to that claimed and accordingly functions as claimed, including being formed when lithium metal is brought into contact with an oxidizing agent via nucleation at, or dendritic growth of the lithium metal along the grain boundaries.  
	Regarding Claim 10, BADDING further discloses the solid-state battery of claim 9, wherein the ionically conductive phase is a partially reduced phase of the oxidizing agent as necessarily results in the structure of BADDING.  
	Regarding Claim 11, BADDING further discloses the solid-state battery of claim 9, wherein the oxidizing agent is a binary metal oxide with the composition MO such as MgO as discussed above.
	Regarding Claim 12, BADDING further discloses the solid-state battery of claim 9, wherein the oxidizing agent, after contact with lithium metal, forms a product in the grain boundaries which is electrochemically stable against further lithium redox reactions as necessarily occurs in the structure of BADDING.  
	Regarding Claim 13, BADDING further discloses the solid-state battery of claim 8, wherein the ionically conductive bulk phase may be a garnet type ceramic electrolyte comprising the formula of ¶44 which meets the claim limitations.
	Regarding Claim 14, BADDING further discloses the solid-state battery of claim 8, wherein the grain boundaries are pores or voids within the inorganic ceramic polycrystalline separator (as discussed above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729